Appeal from D. C. P. R. Motion of appellees for leave to proceed in forma pauperis granted. Insofar as judgment of the United States District Court for the District of Puerto Rico declares 5 CFR § 338.101 (1976) to be invalid, it is affirmed. Hampton v. Mow Sun Wong, ante, p. 88. Because the current Appropriation Act's exclusion of payments to aliens for positions within the United States does not apply to Cuban nationals like the plaintiff-appellees, Pub. L. 94-91, 89 Stat. 458, the District Court is directed to vacate as moot that part of its judgment holding § 601 of the Treasury, Postal Service, and General Government Appropriation Act of 1973, Pub. L. 92-351, 86 Stat. 487, unconstitutional.
Insofar as appellants seek to appeal from the District Court's holding that 7 U. S. C. § 1961 (b)(1) and FHA Instruction 441.2 are unconstitutional, the appeal is dismissed for want of jurisdiction. The District Court failed to enter an injunction from which an appeal lies under 28 U. S. C. § 1253 and the notice of appeal was *917not filed within 30 days of any arguably appealable order. See 28 U. S. C. §§ 2101 (a) and (b). The District Court may reconsider its holding in light of Hampton v. Mow Sun Wong, ante, p. 88, and Mathews v. Diaz, ante, p. 67, before it enters a final judgment.